In re: Major Robinson applying for writs of mandamus, review and habeas corpus.
Writ granted. See order.
Applying for Writs of Mandamus, Review, and Habeas Corpus.
The petition of relator in the above numbered and entitled cause having been considered, it is ordered that the Honorable Rudolph Beclcer, Jr., Judge of the Criminal District Court, Parish of Orleans, Section “E”, reduce the bail of Major Robinson as fixed on July 17, 1968, to the amount ■of the original bail furnished by the relator, on or before July 26, 1968.
It is further ordered that in the event the respondent judge fails to comply with the aforesaid order on or before July 26, 1968, a writ of mandamus issue herein directing said judge to transmit to the Supreme Court of Louisiana the record in the proceeding complained of by relator herein, and that said judge show cause in this court on October 14, 1968, at 11:00 o’clock a. m. why the application for reduction of bail should not be granted.